Citation Nr: 1002517	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-34 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
onychomycosis of the fingers of both hands and bilateral 
deformed mycotic and disfigured toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The appellant had active service from April 1945 to April 
1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a July 2003 rating decision, the RO denied the Veteran's 
claim for an increased rating for onychomycosis of the 
bilateral fingers, currently rated as 10 percent disabling.  
In a June 2004 rating decision, the RO confirmed the denial.  
The Veteran appealed the decision and in a rating decision of 
February 2006, the RO granted service connection for 
bilateral deformed, mycotic, and disfigured toenails.  The RO 
noted that this condition is included in the evaluation of 
onychomycosis fingers, bilateral, and continued the 
evaluation at 10 percent disabling.

A hearing before the undersigned was held in February 2009.  
A transcript of the hearing has been associated with the 
claim file.

Additional evidence was submitted at the time of the February 
2009 hearing.  Such evidence was submitted with a waiver of 
RO consideration.

In April 2009, the Board remanded the appeal, requesting the 
Appeals Management Center (AMC) to accomplish additional 
development.  As explained in the decision below, such 
development has been adequately completed, and there has been 
essential compliance enabling appellate review at the present 
time.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

At the February 2009 Board hearing, the Veteran appeared to 
express a belief that he had developed cancer, specifically 
melanoma of the ear, as a result of service in Hiroshima 
(Hearing Transcript, pages 4, 10).  This issue has not yet 
been adjudicated and is therefore referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that, during the rating period on appeal, the Veteran's 
onychomycosis of the fingers of both hands and bilateral 
deformed, mycotic and disfigured toenails has not involved 20 
to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas of the body, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more during the past 12-
month period.

2.  The Veteran's onychomycosis and bilateral deformed 
mycotic and disfigured toenails result in pain upon motion, 
deemed to equate to a moderate bilateral foot injury.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
onychomycosis of the fingers of both hands and bilateral 
deformed mycotic and disfigured toenails have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7806, 7813 (2009).

2.  The criteria for a separate 10 percent evaluation, but no 
greater, for pain upon ambulation of the left foot due to 
onychomycosis and bilateral deformed mycotic and disfigured 
toenails has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.73, Diagnostic Code 5284 (2009).

3.  The criteria for a separate 10 percent evaluation, but no 
greater, for pain upon ambulation of the right foot due to 
onychomycosis and bilateral deformed mycotic and disfigured 
toenails has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.73, Diagnostic Code 5284 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the appellant contends that his service-
connected onychomycosis of the fingers of both hands and 
bilateral deformed, mycotic and disfigured toenails warrant a 
rating greater than the 10 percent currently assigned.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 
(2009).  Pertinent regulations do not require that all cases 
show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Individual disabilities are assigned separate diagnostic 
codes.  See 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet App. 505 (2007).  

Onychomycosis, a disorder of the fingernails and toenails, is 
rated by analogy as dermatitis.  38 C.F.R. § 4.118, 
Diagnostic Code 7813.  That code section then instructs the 
rater to evaluate as disfigurement, scars, or dermatitis, 
whichever is the predominant disability picture.  Here, the 
symptoms are most akin to dermatitis, which is contemplated 
under Diagnostic Code 7806.

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated as noncompensable.  Dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, is rated 10 percent disabling.  
Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  38 C.F.R. § 4.118. 

Having reviewed the evidence, the Board finds that the 
Veteran's disorder does not meet the criteria for an 
evaluation in excess of the current 10 percent rating 
assigned under Diagnostic Code 7806.  As noted above, in 
order to qualify for the next highest 30 percent rating, the 
Veteran's condition must involve 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected.  
Alternatively, the Veteran must have undergone systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Reviewing the 
evidence of record, the Board finds no treatment record 
indicating that the Veteran's disorder involved 20 to 40 
percent of the entire body or affected 20 to 40 percent of 
the Veteran's exposed areas (i.e. hands, face, head, and 
neck).  In the October 2009 VA medical examination report, 
the examiner indicated that the disorder involved less than 5 
percent of the Veteran's total body area and less than five 
percent of the total exposed area.  

Regarding the Veteran's use of immunosuppressive drugs, the 
Board notes that in an August 2009 letter, the Veteran's 
private physician indicated prescribing several medications 
for the Veteran's toenail and fingernail disorder in January 
2004, including econazole nitrate cream, naftin cream, 
cortisone ointment, and novacort gel in January 2004, but the 
length of this treatment was not indicated.  However, in the 
October 2009 VA medical examination report, the examiner 
noted that the Veteran had used Novacort to treat his 
fingernail and toenails disorder for three to four weeks 
within the past 12 months (Emphasis added).  Additionally, at 
the February 2009 hearing, the Veteran testified that he was 
not using corticosteroids for this disorder, as his 
physicians were concerned they would affect his immune 
system.  (Hearing Transcript, page 9).  As such, although the 
objective evidence indicates that use of an immunosuppressive 
agent to treat the claimed disorder within the past twelve 
months, the use was not of sufficient duration, specifically 
six weeks or more, to meet the criteria for a 30 percent 
rating under Diagnostic Code 7806.  

Reviewing the evidence, however, the Board notes that the 
Veteran's chief complaint is that the disorder results in 
pain, causing him difficulties with his gait and an inability 
to wear firm shoes, such as dress shoes.  (Hearing 
Transcript, pages 6, 8).  Objectively, in the October 2009 VA 
medical examination report, the examiner indicated that the 
Veteran walked with a slow, wide stance and a guarded gait.  
The examiner stated that he could not opine as to whether the 
impairment of the Veteran's gait was caused by or due to 
service-connected onychomycosis of the bilateral toenails 
without resorting to speculation.  However, in a January 2004 
letter, the Veteran's private physician noted that the 
Veteran's toenails caused pain in his feet.  He also 
indicated that this pain significantly limited the footwear 
which the Veteran could use.  Additionally, in a June 2005 VA 
treatment record, the examiner indicated that pain, caused by 
the Veteran's toenails, limited ambulation in shoe wear.  

Considering the above, the Board finds that the evidence 
sufficiently indicates that the Veteran's toenails cause foot 
pain and difficulty in ambulation, especially when wearing 
firm footwear.  Reviewing the appropriate diagnostic codes, 
the Board finds that the Veteran's painful motion upon 
ambulation is equivalent to a moderate foot injury under 
38 C.F.R. § 4.73, Diagnostic Code 5284.  As such, the Board 
finds that the Veteran is entitled to a separate 10 percent 
rating under Diagnostic Code 5284.  The Board notes that the 
Veteran does not qualify for the next-higher rating under 
this code section as the objective evidence indicates painful 
ambulation only when certain types of shoes are worn, a 
situation the Veteran alleviates by wearing tennis shoes.  
(Hearing Transcript, page 6).  As such, the disorder's 
effects are not equivalent to those of a moderately severe 
foot injury, the criteria for the next higher 20 percent 
rating.  

The separate 10 percent rating assignment awarded above is 
appropriate and does not constitute impermissible pyramiding 
because it contemplates distinct symptoms from those rated 
under Diagnostic Code 7806.  Esteban v. Brown, 6 Vet. App. 
259 (1994); 38 C.F.R. § 4.14 (2009).  Indeed, one award 
recognizes his foot pain on ambulation and the other 
addresses issues such as oozing and crusting, noted at his 
February 2009 hearing.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  
Because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual 
claimant's circumstance, but nevertheless would still be 
adequate to address the average impairment in earning 
capacity caused by a disability.  However, in exceptional 
cases where the rating is inadequate, it may be appropriate 
to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before the VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology 
of a claimant's service-connected disability with the 
established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render the 
rating for his service-connected onychomycosis of the fingers 
of both hands and bilateral deformed mycotic and disfigured 
toenails inadequate.  The appellant's fingernail and toenail 
disorders are evaluated pursuant to 38 C.F.R. § 4.83, 
Diagnostic Code 5284 and 38 C.F.R. § 4.118, 7806, the 
criteria of which is found by the Board to contemplate the 
level of impairment caused by his skin disorder.  Id.  

As demonstrated by the evidence of record, the skin disorder 
does not affect 20 to 40 percent of the Veteran's body or his 
exposed skin area, and does not result in the use of 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more within the last 12 month 
period.  

Regarding the Veteran's loss of ambulation caused by the 
disorder when wearing certain footwear, the Board finds this 
equivalent to the loss of function caused by a moderate foot 
injury.  The VA examiners did not indicate any objective 
findings suggesting that the skin disorder interfered with 
the appellant's activities of daily living other than those 
contemplated by the separate ratings assigned or his 
employment.  When comparing this disability picture with the 
Schedule, the Board finds that the appellant's disability 
picture is represented by a 10 percent disability rating for 
a skin disorder under Diagnostic Code 7806 and a separate 10 
percent rating for a foot injury under Diagnostic Code 5284.  
Higher ratings are provided for disorders manifested by 
greater coverage of skin area, use of corticosteroids, and 
greater manifestations of pain equivalent to a foot injury, 
but the medical evidence demonstrates that these symptoms are 
not present in this case.  Accordingly, the separate 10 
percent evaluations are adequate and no referral is required.  
See 38 C.F.R. § 4.83, Diagnostic Code 5284; 38 C.F.R. 
§ 4.118, Diagnostic Code 7806; see also VAOPGCPREC 6- 96; 61 
Fed. Reg. 66749 (1996).  

As the threshold determination for a referral for 
extraschedular consideration is not met, the Board finds that 
this issue is not entitled to referral for an extraschedular 
rating.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an evaluation greater than the 
separate 10 percent evaluations assigned for the Veteran's 
service-connected fingernail and toenail disorder, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

VA's Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009). 

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

Here, a VCAA letter was sent to the Veteran in April 2006 
that provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letter informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  The Board acknowledges 
that, in the present case, complete notice was not issued 
prior to the adverse determination on appeal.  However, as 
the fully compliant notice was later issued in April 2006, 
and the claim was thereafter readjudicated in May 2008, any 
timing deficiency has here been appropriately cured. 
 Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Next, the VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the RO acquired the Veteran's VA and 
private treatment records in order to assist with the claim.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA examination was 
conducted in October 2009.  The examination in question was 
quite thorough in nature, including findings allowing for an 
evaluation of the extent of the Veteran's disorder.  As such, 
the Board finds that the record does not reflect that this 
examination was inadequate for rating purposes. 38 C.F.R. § 
3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).

As noted previously, this case had previously been remanded 
by the Board in April 2009.  At that time the RO was 
instructed, among other things, to contact the Veteran's 
private physician to request a list of all medication 
prescribed to the Veteran for his skin condition of the feet 
and the hands, including the duration of such treatment.  The 
Board notes that, in an August 2009 letter, the RO requested 
that the Veteran's private physician provide the information 
required by the April 2009 remand, including the length of 
treatment.  In his August 2009 reply letter, the examiner 
listed the medications prescribed, but did not provide any 
information regarding the length of treatment.  However, this 
information was provided by the October 2009 VA medical 
examiner who noted the length of treatment in his VA medical 
examination report.  As this information is of record, the 
Board finds that a remand would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a February 2009 Board hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

						
ORDER

A rating in excess of 10 percent for onychomycosis of the 
fingers of both hands and bilateral deformed mycotic and 
disfigured toenails is denied.  

A separate 10 percent rating for moderate left foot 
disability (pain upon ambulation) associated with the 
onychomycosis and bilateral deformed mycotic and disfigured 
toenails is granted, subject to governing criteria applicable 
to the payment of monetary benefits.  

A separate 10 percent rating for moderate right foot 
disability (pain upon ambulation) associated with the 
onychomycosis and bilateral deformed mycotic and disfigured 
toenails is granted, subject to governing criteria applicable 
to the payment of monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


